DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to the use of manganese ferrite magnetic nanoparticles (“MFMNs”) of certain characteristics.
Group II, claim 2, drawn to a method of making MFMNs of certain characteristics.
Group III, claim 3, drawn to an H2S-removal method employing MFMNs of certain characteristics.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the Groups lack unity of invention because even though the inventions of these groups require the common technical feature of claim 1’s MFMNs having certain characteristics, this common technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the 2015 Juarez doctoral thesis (“Juarez”).  Juarez teaches 7.2 or 8 nm avg. size MFMNs of the formula MnxFe3-xO4, where x is 0.1, 0.3, and/or 0.5, which are made via a method at least substantially identical to that of claim 2’s method of making claim 1’s product, i.e. by mixing a stoichiometric ratio of FeCl3(aq) (5.4g in 2O = ~0.48M FeCl3), FeCl2(aq), and MnCl2(aq), mechanically stirring the resulting mixture at 2000RPM and heating until 60-70oC is reached (which, given the absence of an initial mixing T, reasonably indicates that the pre-heating mixing was conducted at room T, i.e. ~25oC), and then adding 10% NH4OH thereto and raising the stirring RPM to 4000 to give a precipitate of the MFMNs, which are then washed with water to remove residues/impurities.  See Juarez at, e.g., pp. 34 (esp. Table 6.1), 35, 46-47, 53-56, 61-63, and 67.  Notwithstanding the fact that Juarez’s 7.2 or 8 nm avg. size MFMNs are slightly smaller than claim 1’s 10 nm avg. size, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the size thereof (e.g. by agglomerating smaller particles, grinding larger particles, or employing sieves to remove unwanted particle sizes), such as to obtain 10 nm avg. size particles: changes in size and shape are not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See MPEP 2144.04 IVA-B, citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, claim 1’s MFMNs’ surface area and density values would reasonably be expected to be present since Juarez’s MFMNs are made in a substantially similar process to claim 2’s method of making claim 1’s MFMNs- it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, since Juarez teaches or at least suggests the claim 2’s positive method steps of making claim 1’s MFMNs, it matters not whether Juarez also teaches or suggests the features of the intended result a posteriori.
Responding to Examiner’s 9-29-20 voice message, Kimberlynn Davis, Esq. provisionally elected, with traverse, to prosecute the invention of Group II, claim 2 in a 10-23-20 voice message.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 and 3 are withdrawn from further consideration by Examiner per 37 CFR 1.142(b), as being drawn to non-elected inventions.
Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by Examiner before the/any patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters A-E have been used to designate different items/steps in Figs. 1 and 2.  Each reference character should designate only one item (or the same item if used more than once).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to for the following informalities: “25oC, he ratio of” and “the mixture of three solutions” should respectively be changed to “25oC, the ratio of” and “the following mixture of three solutions” for clarity.  The claim is also objected to because it is written in narrative form, i.e. presents more than one sentence.  See MPEP 608.01(m) (stating that “Each claim begins with a capital letter and ends with a period[, and p]eriods may not be used elsewhere in the claims except for abbreviations”), citing Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is in narrative form (i.e. presents more than one sentence), and is replete with indefinite language as detailed below.  See MPEP 608.01(m) (stating that “Each claim begins with a capital letter and ends with a period[, and p]eriods may not be used elsewhere in the claims except for abbreviations”), citing Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Examples of the claim’s indefinite and imprecise language, which create confusion as to the claimed scope and how to avoid infringement thereof (MPEP 2173.02), are as follows: a) “the solution should be stirred at a speed of 200-2200 RPM and at a constant temperature of 25oC” (emphasis Examiner’s) creates confusion as to whether the stirring conditions are actually required, since “should be” states a preference but not necessarily a requirement (this limitation has been treated via the broadest reasonable interpretation standard of MPEP 2111 as being optional and not required); b) “[t]he ratio of Fe + 2 / Mn + 2 is between 0.177 M and 0.50 M” is confusing because a ratio is a scalar (i.e. unitless/dimensionless) value, rather than having units such as molar(ity); c) the meaning of “based on chlorides” in the recitation “present in chemical reagents based on chlorides” is unclear; and d) the meaning of “washing is done by accelerated precipitation with magnets” is unclear, as is the function/effect of the “magnets” employed therein, since washing cannot be accomplished “by” (i.e. by using) magnets or “by” accelerated 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Juarez.  Regarding claim 2, Juarez teaches a method of making manganese ferrite magnetic nanoparticles (“MFMNs”) of the formula MnxFe3-xO4 (where x is 0.1, 0.3, and/or 0.5) by mixing a stoichiometric ratio of FeCl3(aq) (5.4g in 70ml H2O = ~0.48M FeCl3), FeCl2(aq), and MnCl2(aq), mechanically stirring the resulting mixture at 2000RPM and heating until 60-70oC is reached (which, given the absence of an initial mixing T, reasonably indicates that the pre-heating mixing was conducted at room T, i.e. ~25oC), and then adding 10% NH4OH thereto and raising the stirring RPM to 4000 to give a precipitate of the MFMNs, which are then washed with water to See Juarez at, e.g., pp. 34 (esp. Table 6.1), 35, 46-47, 53-56, 61-63, and 67.  The accelerated precipitation with magnets and decantation are considered mere prima facie obvious modifications/expedients, since those of ordinary skill in the art would, before the effective filing date of the claimed invention, reasonably have been expected to know that the MFMNs (being magnetic particles) could desirably be more rapidly pulled/precipitated from their mother liquor by attraction to other magnets, and in so knowing be motivated to do so whilst decanting off the mother liquor.  MPEP 2143 G.  Maintaining an alkaline or neutral pH also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since an acidic pH would favor reverting the metal cations to the salts of the acid anion (i.e. chlorides if HCl is present), thus undesirably undoing the reaction.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain an alkaline or neutral pH with Juarez’s aq. NH4OH and washing water, such as 7-8 as claimed, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Notwithstanding the fact that Juarez’s method apparently forms 7.2 or 8 nm avg. size MFMNs (see id. at, e.g., p. 47 and 61), it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the size thereof (e.g. by agglomerating smaller particles, grinding larger particles, or employing sieves to remove unwanted particle sizes), such as to obtain 10 nm avg. size particles: changes in size and shape are not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See MPEP 2144.04 IVA-B, citing In re Rose, In re Rinehart, Gardner v. TEC Syst., Inc., and In re Dailey.  Further, claim 1’s MFMNs’ surface area and density values would reasonably be expected to be present within the product of claim 2’s method since Juarez’s method of making its MFMNs is substantially similar to that claimed- it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best.  In other words, since Juarez teaches or at least suggests the claim 2’s positive method steps of making claim 1’s MFMNs, it matters not whether Juarez also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, applicant’s foreign priority claim cannot be perfected/applied at this time, since applicant has not provided the Office with a certified English translation of the Spanish-language foreign priority document MX/a/2017/002349.  See 35 U.S.C. 119(b)(3).  Applicant’s foreign priority claim/date cannot be applied unless and until such a certified English translation of applicant’s foreign priority document is received.

Information Disclosure Statement (“IDS”)
The 4-1-20 IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-through information referred to therein (i.e. the 5-30-15 Taufiq et al. article) has not been considered, because although the IDS states that said article spans pp. 2855-2863, only a one-page abstract thereof was filed.  Should applicant wish to correct this deficiency by re-filing the entire reference in a subsequent IDS, MPEP 609.05(a) states that “the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97)."
Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/DANIEL BERNS/ February 11, 2021
Primary Examiner
Art Unit 1736